192 F.2d 935
Wilson WOOTEN, Appellant,v.W. Hess BUCHANAN, Warden, Eddyville State Penitentiary,Eddyville, Kentucky, Appellee.
No. 11377.
United States Court of Appeals Sixth Circuit.
Nov. 30, 1951.

Wilson Wooten, in pro per.
A. E. Funk, W. Owen Keller, Frankfort, Ky., for appellee.
Before HICKS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the submission in open court by counsel for appellee, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment be and the same is hereby affirmed, in accordance with the opinion of the District Court.